JUSTICE REINHARD, concurring in part and dissenting in part: I agree with the majority that it was reversible error for defendant’s counsel to argue plaintiff’s provocation of the incident after the trial court ruled that plaintiff’s earlier act of pushing defendant into the water did not constitute contributory negligence and was not to be submitted to the jury. However, I dissent from that part of the opinion which holds that the first pushing incident was too remote in time to constitute contributory negligence as a matter of law and which remands for a new trial with directions to exclude any references to plaintiff’s earlier act of pushing defendant off the pier. The sequence of events was close enough in time to present a jury question as to whether plaintiff’s earlier act contributed to his injury. Whether conduct was negligent or contributorily negligent is rarely decided as a matter of law. (Johnson v. Colley (1986), 111 Ill. 2d 468, 475, 490 N.E.2d 685.) The determination of what conduct is negligent or contributorily negligent is a composite of the experiences of average people and is left to the jury for evaluation. (111 Ill. 2d 468, 475, 490 N.E.2d 685.) A trial court may only determine the presence or absence of contributory negligence as a matter of law, rather than leaving it to the jury, when the standard set forth in Pedrick v. Peoria & Eastern R.R. Co. (1967), 37 Ill. 2d 494, 510, 229 N.E.2d 504, is met, that “all of the evidence, when viewed in its aspect most favorable to the opponent, so overwhelmingly favors movant that no contrary verdict based on that evidence could ever stand.” (Long v. City of New Boston (1982), 91 Ill. 2d 456, 463, 440 N.E.2d 625.) Generally, whether horseplay, as was involved here, is contributory negligence on the part of the plaintiff is a factual question to be decided by the jury. See McCabe v. Walt Disney World Co. (Fla. Dist. Ct. App. 1977), 350 So. 2d 814; Industrial Waste Service, Inc. v. Henderson (Fla. Dist. Ct. App. 1975), 305 So. 2d 42. In the case at bar, the kind of horseplay involved is not uncommon. Plaintiff pushed defendant off the pier first. A fairly predictable response later occurred. Defendant retaliated by pushing plaintiff off the pier when he first had the opportunity The majority reasons that the second pushing was “too remote in time to permit defendant to argue it constituted contributory negligence.” I disagree. When the first incident occurred and defendant was pushed in, he considered it a joke, and the two young men thereafter went water skiing. Upon their return to the pier in about an hour, defendant then pushed plaintiff off the pier. Under these circumstances, it is clear to me that the two pushing incidents were connected and not too remote in time to submit both incidents to the jury for its consideration of plaintiff’s contributory negligence by initiating the horseplay resulting in his injury. Plaintiff’s contributory negligence may be antecedent, subsequent, or simultaneous with that of the defendant. See Restatement (Second) of Torts sec. 478 (1965). For the foregoing reasons, I would remand with directions to allow evidence of the first pushing incident to be presented and to instruct the jury on the issue of plaintiff’s contributory negligence as raised by defendant.